PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
RHODIA OPERATIONS
Application No. 16/556,590
Filed: 30 Aug 2019
For SUBSTITUTED CATECHOL MONOMERS, COPOLYMERS AND METHODS FOR USE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed July 19, 2022, pursuant to 37 C.F.R. § 1.181, requesting that the holding of abandonment in the above-identified application be withdrawn.  

The petition pursuant to 37 C.F.R. § 1.181 is GRANTED.

The above-identified application appeared to become abandoned for failure to reply in a timely manner to the non-final Office action, mailed November 15, 2021, which set a shortened statutory period for reply of three months.  It was believed that no response was received and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were requested.  Accordingly, the above-identified application appeared to become abandoned on February 16, 2022.  A notice of abandonment was mailed on May 19, 2022.

The undersigned has reviewed the electronic file, and the following items have been located therein: a response in the form of an amendment to the claims and remarks and both a request for a three-month extension of time and the associated fee.  Each of these items was received on May 16, 2022 and it is noted May 15, 2022 fell on a Sunday.

The record supports a finding that a response to the non-final Office action was timely received.  Accordingly, the holding of abandonment is WITHDRAWN.

The Technology Center will be notified of this decision, so that the application may receive further processing in due course.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning the status of this application should be directed to the Technology Center.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.